Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) In claim 9, ‘hollow’ is not a structure. Is ‘and optionally is hollow’ meant?
B) In claim 23, ‘length … in a depth direction’ is unclear and self-contradictory. To what does ‘a mortar’ refer? Length is length and depth is depth. Further, the dimension of a tableting mold from which the carbon came is completely irrelevant as to the carbon itself. Applicant may not use terms contrary to their accepted meanings.
C) Claim 16 is unclear if these materials are in addition to the active carbon or are the source from which the active carbon was made. Does the adsorbent include the binder or was the adsorbent made from a raw material which included the binder but the final product adsorbent may or may not include the binder? The scope of claim 16 is unclear. Claims 25 and 26 are unclear as well, and repeat the problems of former claim 15.
D) The claims are unclear in that they appear to conflate individual properties with bulk properties. A single particle cannot have a size distribution. If the adsorbent includes a binder, do the binder particles have to have any particular shape or distribution? What if many spherical particles are extruded into a fiber honeycomb? How is this consistent with claim 9; which is actually the adsorbent? Likewise, in claims 21 and 22, it appears that the bulk adsorbent- and not the individual carbon particles- has the property which is claimed.
E) Claim 25 is unclear as to what exactly ‘composite oxide’ means. Is a mixture of oxides meant? An oxide of plural metals? Something else?

s 9-26 are rejected under 35 U.S.C. 103 as being unpatentable over Karles et al. 8555896.
Karles teaches, especially in col. 2-4, off-spherical carbon beads which can have varying sizes in the claimed range. The shape and sizes can be optimized for best results, as discussed in col. 6-7.
The properties not discussed are deemed possessed since the carbon can be made from the same materials (wood versus cellulose). Claims 11-14 are statements of intended use and do not limit that claimed adsorbent (or particles thereof), noting that a material capable of sorbing hazardous gases would be obvious to include in a gas mask. Claims 25 and 26 do not require the presence of the recited materials, as noted above. Making a batch of particles meeting the claimed parameters is thus an obvious expedient to make an effective sorbent.

Claims 9-26 are rejected under 35 U.S.C. 103 as being unpatentable over Karles et al. 8227376.
Karles teaches, especially in col. 4-5 and 8, active carbon imperfect spheres made from the claimed materials. From the scale bar of fig. 1, the particle is approximately 1176 by 1267 microns. The particles may have varied sizes, as explained especially in col. 14.
Making a batch of particles meeting the claimed parameters is thus an obvious expedient to make an effective sorbent, noting column 18. Comments above apply.

Claims 9-26 are rejected under 35 U.S.C. 103 as being unpatentable over each Karles reference as separately applied to claims 9-26 above, and further in view of Paine et al. 7997282.
Paine teaches, especially in col. 5 and fig. 4, active carbon sorbents having similar particle sizes. Also taught is the density and diameter variation in col. 11-12. Thus, the density is deemed possessed. Using slightly different sized particles is obvious to create the desired gas flow. Moreover, additional sorbent may be present including ‘composite’ materials, which are obvious to provide effective pollution control.

Claims 9-26 are rejected under 35 U.S.C. 103 as being unpatentable over Senkus 6391429.
Senkus teaches, especially in col. 4, active carbon particles of irregular shapes. Additives are also taught. The shapes are irregular polyhedrons, and fig. 1 appears to depict the claimed deviation. In so far as the .

Claims 9-26 are rejected under 35 U.S.C. 103 as being unpatentable over Elizalde-Gonzalez et al. 8501663.
The reference teaches, especially in col. 2-4, irregular shape and size active carbon. Using slightly different sizes of the claimed deviation is an obvious expedient to optimize the filling of the bed. For claim 11, using a gas mask to filter air is obvious to provide sorption of VOCs. Comments above apply. Table 1 teaches the density.

Applicant's arguments filed 10/14/20 have been fully considered but they are not persuasive. There is no necessity to ‘modify’ the particles of Senkus or Gonzales; it is obvious to choose particles of the claimed size because that size is explicitly mentioned. The claims not only do not recite ‘uniform shapes’, but they require non-uniform shapes because the standard deviation is greater than zero.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736